DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings	
	The drawings submitted on 10/30/2019 have been deemed acceptable for examination proceedings. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the estimator and updater claimed in claim 10, the generic placeholders, estimator and updater, are recited with functional language to describe the function of each of the generic placeholders. 0026 of the instant specification provides a processor as structure for the generic placeholders. Therefore, any processor that is able to perform the claimed functions of the generic placeholders will correspond to the generic placeholders. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites determining whether the controlled object is in a particular state in which external force that acts on the controlled object is known; during a period in which it is determined that the controlled object is in the particular state, calculating, as a learning value, the value of the parameter that reduces an error between the known external force and estimated external force, the estimated external force being estimated by the estimator based on the control input and the control output. These limitations recite judicial exceptions because determining and estimating are mathematical concepts since they are processing data through calculations. Mathematical concepts are considered abstract ideas which is a judicial exception.
These judicial exceptions are not integrated into a practical application because estimator does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer. 
The additional element of updating the value of the parameter in the estimator with the calculated learning value does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106.5 (d) Elements That The Courts Have Recognized As Well-Understood, Routine, Conventional Activity In Particular Fields). 
Therefore this claim is not patent eligible. Dependent claims 2-8 are also not patent eligible. 

Claim 2 recites wherein the particular state is a state where the external force is zero; and wherein the calculating includes calculating a learning value of the parameter that reduces 
The judicial exceptions are not integrated into a practical application because no practical application is recited in the claim. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. This claim is not patent eligible. 

Claim 3 recites wherein the estimator includes a rigid body model, a viscous friction model, and a coulomb friction model that correspond to the controlled object for estimation of the external force; and wherein the parameter to be updated includes an inertia that defines the rigid body model, a viscous friction coefficient that defines the viscous friction model, and a coulomb friction that defines the coulomb friction model. Estimation is done through mathematical concepts. Mathematical concepts are considered abstract ideas which is a judicial exception.
These judicial exceptions are not integrated into a practical application because estimator does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer.
The additional element of updating the value of the parameter in the estimator with the calculated learning value does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106.5 (d) Elements That The Courts Have Recognized As Well-Understood, Routine, Conventional Activity In Particular Fields).
This claim is not patent eligible.


The judicial exceptions are not integrated into a practical application because no practical application is recited in the claim. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. This claim and its dependent claim 8 are not patent eligible.

Claim 8 recites wherein the repeatedly calculating, as the learning value, the value of the parameter by the RLS method includes: calculating, as the learning values, a value p(k) of an inertia J, a viscous friction coefficient D, and a coulomb friction fc that minimize the error in accordance with Expression A, where superscript T denotes a transpose symbol, a value k corresponds to a forgetting coefficient that is larger than 0 and smaller than or equal to 1, a flag "a" is a learning permission flag having a value of 1 when it is determined that the controlled object is in the particular state and a value of 0 when it is determined that the controlled object is not in the particular state, x(k) corresponds to the control input u at time k (x(k)=u), the time k is time of execution of RLS calculation processing, and time k-1 is time of a previous execution of the RLS calculation processing, a vector 6(k) is defined as shown in Expression B that includes the control output y at time k and a time derivative dy/dt of the control output y, and the vector p(k) is defined as shown in Expression C that includes the inertia J, the viscous friction coefficient D, and the coulomb friction fc at time k.
Expression A

    PNG
    media_image1.png
    442
    632
    media_image1.png
    Greyscale

Calculating is done through mathematical concepts. Mathematical concepts are considered abstract ideas which is a judicial exception.
The judicial exceptions are not integrated into a practical application because no practical application is recited in the claim. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. This claim and its dependent claim 8 are not patent eligible.

Claim 9 recites determining whether the controlled object is in a particular state in which external force that acts on the controlled object is known; during a period in which it is determined that the controlled object is in the particular state, calculating, as a learning value, the value of the parameter that reduces an error between the known external force and 
These judicial exceptions are not integrated into a practical application because estimator does not add a meaningful limitation to the abstract idea because this implementing an abstract idea on a computer. 
The additional element of updating the value of the parameter in the estimator with the calculated learning value does not include additional elements that are sufficient to amount to significantly more than the judicial exception since the MPEP has dictated that electronic recordkeeping is well understood, routine conventional activity and thus considered an insignificant extra step (MPEP 2106.5 (d) Elements That The Courts Have Recognized As Well-Understood, Routine, Conventional Activity In Particular Fields). 
Therefore this claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US PUB. 20170074753) in view of Takahashi (US PUB. 20170090444).

Regarding claim 1, Tian further teaches A method of, based on a control input to a controlled object and on a control output from the controlled object, updating a value of a parameter in an estimator configured to estimate external force that acts on the controlled object, the method comprising: 
determining whether the controlled object is in a particular state in which external force that acts on the controlled object is known (0041 “when testing begins at time t=0, the applied torque signal u(t) and the motor velocity v(t) are both initially zero when the testing begins at time t=0”, 0031 “Torque command generator 304 can be configured to output a torque control command that various continuously over time according to a defined testing sequence. Velocity monitoring component 306 can receive velocity data for the mechanical system for use in calculating the inertia and friction coefficients” 0033 “inertia and friction estimation system 302 can generate estimates for a mechanical system's inertia and friction coefficients by running the system through a testing sequence and calculating the estimates based on the results”, at a first moment of the testing sequence the torque and velocity are zero. The external forces that act on the controlled object are also known as zero since the velocity and torque directly influence the external force value and are used for external force calculations. Inertia and friction are part of the overall external force.) 
during a period in which it is determined that the controlled object is in the particular state (taught above), calculating, as a learning value, the value of the parameter that reduces an error between the known external force and estimated external force (0047 “As the foregoing testing sequence is performed, the inertia and friction estimation system , the estimated external force being estimated by the estimator based on the control input and the control output (0076 “the torque command signal u(t) can accord to a predefined testing sequence, such that the output of u(t) depends on the phase of the testing sequence and the response of the mechanical system relative to one or more user-defined setpoints”, fig. 2,  the test sequence is when the estimation takes place. The testing sequence has control input from the user which is dictated to the controlled object.  The response of the mechanical system corresponds to the control output.);
While Tian teaches the value of the parameter in the estimator (0076, fig. 2) and the calculated learning value (0047) as shown above, Tian does not explicitly teach and updating the value of the parameter in the estimator with the calculated learning value
Takahashi teaches and updating the value of the parameter (0015 “the parameter update method of the present disclosure can adjust the variable parameter”) in the estimator with the calculated learning value (taught by Tian in 0076, fig. 2, and 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the accurate estimation of external forces in a motorized system teachings of Tian with the parameter updating teachings of Takahashi because both references are directed towards gathering data related to a motorized system and because Takashi’s parameter update method allows for updating parameters of the system while maintaining the stability of the control system (0015).

 the updating method according to claim 1.
Tian further teaches wherein the particular state is a state where the external force is zero (0041 “when testing begins at time t=0, the applied torque signal u(t) and the motor velocity v(t) are both initially zero when the testing begins at time t=0”, 0031 “Torque command generator 304 can be configured to output a torque control command that various continuously over time according to a defined testing sequence. Velocity monitoring component 306 can receive velocity data for the mechanical system for use in calculating the inertia and friction coefficients” 0033 “inertia and friction estimation system 302 can generate estimates for a mechanical system's inertia and friction coefficients by running the system through a testing sequence and calculating the estimates based on the results”, at a first moment of the testing sequence the torque and velocity are zero. The external forces that act on the controlled object are also known as zero since the velocity and torque directly influence the external force value and are used for external force calculations. Inertia and friction are part of the overall external force.) ; 
and wherein the calculating includes calculating a learning value of the parameter that reduces the estimated external force (0047 “As the foregoing testing sequence is performed, the inertia and friction estimation system 402 records both the torque command signal u(t) generated by torque command generator 304 and the corresponding motor velocity v(t)…torque and velocity curves characterize the motion system 524 such that accurate estimates of the inertia, Coulomb friction coefficient, and viscous friction coefficient can be determined based on the curves”, during the testing state that includes the particular state, reduction in error of the estimated and actual external force is determined by finding accurate estimates of the external force. The accurate estimates found are the learning values.)

the updating method according to claim 1.
Tian further teaches wherein the estimator includes a rigid body model, a viscous friction model, and a coulomb friction model that correspond to the controlled object for estimation of the external force (0021 “FIGS. 11A and 11B are flowcharts of an example methodology for executing a testing sequence on a motion system in order to estimate the inertia, viscous friction, and Coulomb friction of the system.”, inertia determination corresponds to the rigid body model since inertia is a calculation relating to a rigid body model); 
and wherein the parameter to be updated includes an inertia that defines the rigid body model, a viscous friction coefficient that defines the viscous friction model, and a coulomb friction that defines the coulomb friction model (0047 “As the foregoing testing sequence is performed, the inertia and friction estimation system 402 records both the torque command signal u(t) generated by torque command generator 304 and the corresponding motor velocity v(t)…torque and velocity curves characterize the motion system 524 such that accurate estimates of the inertia, Coulomb friction coefficient, and viscous friction coefficient can be determined based on the curves”, during the testing state that includes the particular state, reduction in error of the estimated and actual external force is determined by finding accurate estimates of the external force. Accurate estimate of the inertia is also found.)

Regarding claim 4, Tian and Takahashi teach the updating method according to claim 1. 
Tian teaches the calculated learning value (0047). 
Takahashi further teaches wherein the updating includes: 
in a case where the calculated learning value is within a particular range, updating a value of the parameter to the calculated learning value (fig. 9, 0081 “determines whether or not a control error is large based on the observation data (S230)… is within a predetermined ; 
and in a case where the calculated learning value is outside the particular range, returning the value of the parameter to an initial value (fig. 9, 0081 “determines whether or not a control error is large based on the observation data (S230)… is within a predetermined acceptable range… the main unit 40 sets the calculated value of the variable parameter .rho. in the position controller 83 (S250), thereby updating the setting value of the variable parameter”, as shown in figure 9, when the observation data shows the control error is outside a particular range, then a parameter value is not updated.);

Regarding claim 9, Tian teaches A non-transitory computer readable storage medium storing a set of program instructions for updating a value of a parameter in an estimator configured to estimate external force that acts on a controlled object based on a control input to the controlled object and on a control output from the controlled object, the set of program instructions, when executed by a computer of a control system, causing the control system to perform: 
determining whether the controlled object is in a particular state in which external force that acts on the controlled object is known (0041 “when testing begins at time t=0, the applied torque signal u(t) and the motor velocity v(t) are both initially zero when the testing begins at time t=0”, 0031 “Torque command generator 304 can be configured to output a torque control command that various continuously over time according to a defined testing sequence. Velocity monitoring component 306 can receive velocity data for the mechanical system for use in calculating the inertia and friction coefficients” 0033 “inertia and friction estimation system 302 can generate estimates for a mechanical system's inertia and friction coefficients by running the ; 
during a period in which it is determined that the controlled object is in the particular state (taught above), calculating, as a learning value, the value of the parameter that reduces an error between the known external force and estimated external force  (0047 “As the foregoing testing sequence is performed, the inertia and friction estimation system 402 records both the torque command signal u(t) generated by torque command generator 304 and the corresponding motor velocity v(t)…torque and velocity curves characterize the motion system 524 such that accurate estimates of the inertia, Coulomb friction coefficient, and viscous friction coefficient can be determined based on the curves”, during the testing state that includes the particular state, reduction in error of the estimated and actual external force is determined by finding accurate estimates of the external force. The accurate estimates found are the learning values.), the estimated external force being estimated by the estimator based on the control input and the control output (0076 “the torque command signal u(t) can accord to a predefined testing sequence, such that the output of u(t) depends on the phase of the testing sequence and the response of the mechanical system relative to one or more user-defined setpoints”, fig. 2,  the test sequence is when the estimation takes place. The testing sequence has control input from the user which is dictated to the controlled object. The response of the mechanical system corresponds to the control output.);
While Tian teaches the value of the parameter in the estimator (0076, fig. 2) and the calculated learning value (0047) as shown above, Tian does not explicitly teach and updating the value of the parameter in the estimator with the calculated learning value.
and updating the value of the parameter (0015 “the parameter update method of the present disclosure can adjust the variable parameter”) in the estimator with the calculated learning value (taught by Tian in 0076, fig. 2, and 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the accurate estimation of external forces in a motorized system teachings of Tian with the parameter updating teachings of Takahashi because both references are directed towards gathering data related to a motorized system and because Takashi’s parameter update method allows for updating parameters of the system while maintaining the stability of the control system (0015).

Regarding claim 10, Tian teaches A control system comprising: 
a controller configured to control a controlled object (0026 “Controller 202 is programmed to control motor 204, which drives mechanical load 206”); 
an estimator configured to estimate external force that acts on the controlled object based on a control input inputted to the controlled object by the controller and on a control output from the controlled object (0076 “the torque command signal u(t) can accord to a predefined testing sequence, such that the output of u(t) depends on the phase of the testing sequence and the response of the mechanical system relative to one or more user-defined setpoints”, fig. 2, 0030 the test sequence is when the estimation takes place. The testing sequence has control input from the user which is dictated to the controlled object.  The response of the mechanical system corresponds to the control output.); and 
[an updater configured to update a value of a parameter] in the estimator, the [updater] being configured to perform: 
determining whether the controlled object is in a particular state in which external force that acts on the controlled object is known (0041 “when testing begins at time t=0, the applied torque signal u(t) and the motor velocity v(t) are both initially zero when the testing ; 
during a period in which it is determined that the controlled object is in the particular state, calculating, as a learning value, the value of the parameter that reduces an error between the known external force and estimated external force (0047 “As the foregoing testing sequence is performed, the inertia and friction estimation system 402 records both the torque command signal u(t) generated by torque command generator 304 and the corresponding motor velocity v(t)…torque and velocity curves characterize the motion system 524 such that accurate estimates of the inertia, Coulomb friction coefficient, and viscous friction coefficient can be determined based on the curves”, during the testing state that includes the particular state, reduction in error of the estimated and actual external force is determined by finding accurate estimates of the external force. The accurate estimates found are the learning values.), the estimated external force being estimated by the estimator based on the control input and the control output (0076 “the torque command signal u(t) can accord to a predefined testing sequence, such that the output of u(t) depends on the phase of the testing sequence and the response of the mechanical system relative to one or more user-defined setpoints”, fig. 2,  the test sequence is when the estimation takes place. The testing sequence has control input from the user and control output to the motor.); 

Takahashi teaches an updater configured to update a value of a parameter (0015 “the parameter update method of the present disclosure can adjust the variable parameter”)
and updating the value of the parameter in the estimator with the calculated learning value (0015 “the parameter update method of the present disclosure can adjust the variable parameter”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the accurate estimation of external forces in a motorized system teachings of Tian with the parameter updating teachings of Takahashi because both references are directed towards gathering data related to a motorized system and because Takashi’s parameter update method allows for updating parameters of the system while maintaining the stability of the control system (0015).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US PUB. 20170074753) in view of Takahashi (US PUB. 20170090444) in further view of Itoh et al (US PUB. 20160075518, herein Itoh).

Regarding claim 5, Tian and Takahashi teaches the updating method according to claim 1, 
Tian teaches wherein the controlled object is a mechanism that moves an action target body by mechanical action (fig. 2, 0026, the motor corresponds to the controlled object. The load is the action target body.); 

Itoh teaches and wherein the determining includes determining that the controlled object is in the particular state on condition that a sensor does not detect a state where the action target body is in contact with or adjacent to the controlled object (0067 “a failure diagnosis function of detecting the presence or absence of looseness or backlash in an attachment part of a motor-incorporating roller”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the accurate estimation of external forces in a motorized system teachings of Tian and the updating of parameter values of Takahashi with the abnormality detection teachings in a motorized conveyance teachings of Itoh since the references are directed towards motor controlled loads and because Itoh teaches a means for easily specifying a failure part or defective part and eliminating the necessity if an operation for acquiring reference information (0016). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US PUB. 20170074753) in view of Takahashi (US PUB. 20170090444) in further view of Ogasawara et al (US PUB. 20160347095, herein Ogasawara). 
Regarding claim 6, Tian and Takahashi teach the updating method according to claim 1.
Tian further teaches the particular state (0041, 0031)
Takahashi further teaches /wherein the controlled object includes a motor and a roller that is driven by the motor, the controlled object being a conveyance system configured to convey a sheet to a downstream side by rotation of the roller (0037); 

Ogasawara teaches and wherein the determining includes determining that the controlled object is in the particular state on condition that a sensor provided upstream of the roller does not detect the sheet (0056, fig. 12, sheet 2 is the last sheet since printing is completed after the work on sheet two is done as shown in fig. 12. Detection of another sheet does not occur in fig. 12. When the end of the last sheet passes, the system stops conveying which corresponds to the particular state since the particular state is a state where the motor is applying no force.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the accurate estimation of external forces in a motorized system teachings of Tian and the updating of parameter values of Takahashi with the conveyor sensor teachings of Ogasawara because the references are all directed towards controlling and understanding of a motorized load and because Ogasawara teaches a means for using sensors to understand information about the objects to be conveyed which allows for it to suppress an increase in unnecessary ink usage (0006, 0007)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian (US PUB. 20170074753) in view of Takahashi (US PUB. 20170090444) in further view of Sumer et al (US PUB. 20170145621, herein Sumer). 

Regarding claim 7, Tian and Takahashi teach The updating method according to claim 1.
Tian and Takahashi teaches and wherein the updating includes updating the value of the parameter in the estimator with the calculated learning value (Tian 0047) each time the learning value is calculated (Takashi, 0078 “As an example, the main unit 40 can execute the tuning process depicted in FIG. 9 regularly or every time the image forming system 1 is turned on”, fig. 12, the process of updating values happens each time the system is run.)
Tian and Takahashi do not teach wherein the calculating includes, during the period, repeatedly calculating, as the learning value, the value of the parameter that minimizes the error by a recursive least square (RLS) method.
Sumer teaches wherein the calculating includes, during the period, repeatedly calculating, as the learning value, the value of the parameter that minimizes the error by a recursive least square (RLS) method (0058 “Estimated parameters may include viscous friction, coulomb friction, mass of an imbalance load, an angular position of an effective imbalance load relative to the rotating drum, a mass of a balancer imbalance, or an angular position of an effective balancer imbalance relative to the rotating drum. Any suitable methodology or algorithm, proprietary or known, such as a recursive least squares algorithm can be used to estimate the parameters in such a model”, 0106, 0003 explains that estimations occur repeatedly)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the accurate estimation of external forces in a motorized system teachings of Tian and the updating of parameter values of Takahashi with the recursive least square teachings of Sumer because the references are all directed towards parameter value understanding of motorized systems and because Sumer teaches a means for accurate parameter estimates (0106). 

Relevant Prior Art
	Takahashi et al (US PUB. 20160089911) has been deemed relevant prior art due to its estimation of force teachings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116